Citation Nr: 0028051	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  99-10 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating in excess of 30 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York. 


REMAND

The veteran seeks a rating in excess of 30 percent for PTSD.  
Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
At the outset of the veteran's claim, PTSD was rated in 
accordance with 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1995).  During the course of the appeal, VA issued changes 
with respect to the criteria for rating PTSD.  61 Fed. Reg. 
52695-52702 (1996) (codified at 38 C.F.R. § 4.130, Diagnostic 
Code 9411).  Those changes were effective November 7, 1996.  
In such situations, the VA must consider the claim for an 
increased rating under both sets of regulations and apply the 
version most favorable to the veteran.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991); VAOGCPREC No. 11-97 (Mar. 25, 
1997).  

In December 1996, the RO increased the veteran's rating for 
PTSD from 10 percent to 30 percent, effective in November 
1995.  The RO noted parts of the both the new and old rating 
criteria and provided a copy of that decision to the veteran.  
The full text of the new rating criteria was provided to the 
veteran in the Statement of the Case issued in April 1999; 
however, the full text of the old criteria has not been 
provided to the veteran in conjunction with the current 
appeal.  

The evidence shows that for several years, the veteran has 
been followed for PTSD at the Veterans Outreach Center on 
Fordham Road (See, e.g., the reports of VA psychiatric 
examinations, performed in May 1996 and in August 1998 and a 
report from the VA Medical Center (MC) in the Bronx, New 
York, reflecting hospitalization from February to March 
1997).  Records or reports of such treatment have not been 
associated with the claims folder.

In October 1997, Dr. J. G. reported that she had been 
treating the veteran at the Bronx VAMC for approximately one 
year.  VA requested all hospital summaries and outpatient 
records from that facility, dated from January 1996 to the 
present.  The only psychiatric outpatient treatment record 
obtained was dated in April 1997; however, that record 
suggested that the veteran had received additional outpatient 
group treatment, not only at the Bronx VAMC but also from the 
Vet Center.  

The evidence shows that is has been reported that the veteran 
has lost several jobs, including a long-term position as an 
insurance agent, due to anger and irritability associated 
with his PTSD (See, e.g., the report of his August 1998 VA 
psychiatric examination).  There is also evidence on file 
that he is unemployable as the result of his PTSD.  (See the 
report from the Bronx VAMC reflecting hospitalization for 
PTSD from February to March 1997 and the October 1997 report 
from Dr. J. G.).  There is no evidence on file from any of 
the veteran's employers, however, as to the reasons the noted 
jobs ended.  

In light of the foregoing, the Board is of the opinion that 
additional development of the record is necessary prior to 
further appellate consideration.  Accordingly, the case is 
remanded for the following actions:

1.  The RO should request the veteran to 
provide the names, addresses, and 
approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to the issues of 
entitlement to an increased rating for 
PTSD.  After obtaining any necessary 
authorization, the RO should request 
copies of all indicated records not 
currently on file directly from the 
providers.  This should include, but not 
be limited to, any records from the Vet 
Center on Fordham Road.  It should also 
include another request for any records 
of individual or group psychiatric 
treatment, either as an inpatient or 
outpatient, rendered at the Bronx VAMC 
since January 1996.  Finally, the RO 
should request that the veteran provide 
any additional relevant medical records 
he may possess.  Failures to respond or 
negative replies to any request must be 
noted in writing and associated with the 
claims folder.

2.  The RO should contact the veteran and 
request that he provide a history of his 
employment since 1990.  Such history 
should include the name and address of 
any current or former employers.  After 
acquiring all necessary authorization 
from the veteran, the RO should contact 
the veteran's employer and any former 
employers and request copies of all 
documents associated with time lost or 
other job-related difficulty associated 
with the veteran's service-connected 
PTSD.  Such documents should include, but 
not be limited to, records associated 
with any termination of the veteran's 
employment; medical records; attendance 
records; job descriptions; job changes; 
reports of demotions or of earnings 
decreases; reports of disciplinary 
action; counseling statements; customer 
letters; reports of workman's 
compensation claims or claims for other 
disability benefits; reports of 
vocational rehabilitation or training; 
and reports of state and/or union 
involvement.  If the employer/former 
employer does not have such documents, 
the RO should request that the 
employer/former employer provide a 
statement on business letterhead 
stationary addressing the foregoing 
concerns.  Failures to respond or 
negative replies to any request should be 
noted in writing and associated with the 
claims folder.

3.  When the foregoing actions are 
completed, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine the extent of his PTSD.  All 
indicated tests and studies should be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner so that the relevant medical 
history may be reviewed.  With respect to 
each of the symptoms identified in the 
new criteria for evaluating mental 
disorders, the examiner should indicate 
whether such symptom is a symptom of the 
veteran's PTSD.  To the extent possible, 
the manifestations of the veteran's PTSD 
should be distinguished from those of any 
other psychiatric disorder found to be 
present.  The examiner should provide a 
global assessment of functioning score 
(GAF) based upon the PTSD and provide an 
explanation of the significance of the 
score assigned.  The examiner should also 
provide an opinion concerning the degree 
of social and industrial impairment 
resulting from the PTSD, to include 
whether it renders the veteran 
unemployable.  The rationale for all 
opinions expressed should be provided.

4.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development and then 
readjudicate the issue of entitlement to 
a rating in excess of 30 percent for 
PTSD.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case (SSOC) and afforded 
an opportunity to respond.  The SSOC 
should include, but not be limited to, 
the text of the criteria used to rate 
PTSD immediately prior to November 7, 
1996.  Thereafter, if otherwise in order, 
the case should be returned to the Board 
for further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of the issue.  The veteran need take no 
action until he is notified.  It must be emphasized, however, 
that he does have the right to submit any additional evidence 
and/or argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 
372-373 (1999).



		
	U. R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (1999)



